DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
 
Status of Claims
Claims 1-24 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to independent Claims 1, 8, 13, and 20 have been considered but the claims were amended and the rejections changed accordingly.  The new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Independent Claims 1 and 8 will be interpreted as apparatus claims, each apparatus capable of the functional limitations collected under the term “method” (see MPEP 2173.05(g)).  Independent Claims 
The term “maximum diameter” will be interpreted in light of the Original Disclosure's definition (see Original Disclosure [0028]).
[Para 28] “Maximum diameter,” when used in reference to a droplet, is intended to identify the longest straight line segment between two points on the droplet surface.

Independent Claims 1, 8, 13, and 20, each recite “a method of pinning an aqueous droplet . . . comprising . . . the entire method of pinning an aqueous droplet.”  For each claim, “the entire method” lacks antecedent basis.  For each claim, it is unclear what unrecited steps are in the “entire method,” given the transitional phrase “comprising.”  In the interests of compact prosecution, “the entire method” will be interpreted to mean the portion of “the method” where the aqueous droplet is pinned.

Claim Objections
Claim 5 is objected to.  Claim 5 has a status identifier of “Currently Amended” but does not appear to have been amended.
Claims 13-19 are objected to because of the following.  Appropriate correction is required.
A).	Claim 13, and each dependent claim, recites, “A method . . . an aqueous droplet . . . an aqueous droplet . . . comprising . . . the aqueous droplet . . . the aqueous droplet . . . the aqueous droplet . . . the aqueous droplet . . . the aqueous droplet . . . the aqueous droplet . . . .”  The second “an aqueous droplet” is without the necessary antecedent basis.  The second “an aqueous droplet” should be “[[an]] [the] aqueous droplet.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 8, 13, and 20 follow.  Independent Claims 1, 8, 13, and 20, each recite “a method of pinning an aqueous droplet . . . comprising . . . the entire method of pinning an aqueous droplet.”  For each claim, “the entire method” lacks antecedent basis.  For each claim, it is unclear what unrecited steps are in the “entire method,” given the transitional phrase “comprising.”  
Claim 1.  A microfluidic device comprising:
(a)	a plate comprising a substrate, a plurality of electrodes, and a first layer of hydrophobic material applied over the plurality of electrodes;
(b)	a processing unit operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device; and
(c)	a controller operably connected to a power source, the processing unit, and the plurality of electrodes,
wherein the method of pinning the aqueous droplet performed by the processing unit comprises:
applying an electric field of a first polarity to the aqueous droplet located at a first place on the surface of the first layer of hydrophobic material during a first time and having a first contact angle, to cause the aqueous droplet to maintain a second contact angle in the absence of the electric field after the first time,
whereby the aqueous droplet remains in the first place on the surface of the first layer of hydrophobic material and does not drift from the first place during the entire method of pinning the aqueous droplet,
wherein the aqueous droplet contains a surfactant and the second contact angle is less than the first contact angle.
Claim 13.  A method of pinning an aqueous droplet containing a surfactant within a microfluidic device,
the microfluidic device comprising
a plate comprising a plurality of electrodes and a layer of hydrophobic material applied over the plurality of electrodes,
the method of pinning an aqueous droplet comprising:
introducing the aqueous droplet to a surface of the layer of hydrophobic material, the aqueous droplet having a first contact angle; and
applying an electric field of a first polarity to the aqueous droplet for a first time at a first place on the surface of the layer of hydrophobic material, thereby causing the aqueous droplet to maintain a second contact angle in the absence of the electric field after the first time,
whereby the aqueous droplet remains in the first place on the surface of the layer of hydrophobic material and does not drift from the first place during the entire method of pinning the aqueous droplet and
wherein the second contact angle is less than the first contact angle.

Claim 8.  A microfluidic device comprising:
(a)	a top plate comprising: a top substrate, a first layer of hydrophobic material applied to a surface of the top substrate, and a top continuous conductor between the first layer of hydrophobic material and the top substrate;

(c)	a processing unit operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device; and
(d)	a controller operably connected to a power source, the processing unit, and the plurality of electrodes,
wherein the method of pinning the aqueous droplet performed by the processing unit comprises:
applying an electric field of a first polarity to the aqueous droplet located at a first place on a surface of the second layer of hydrophobic material and in a gap between the first and second layers of hydrophobic material during a first time, the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface, the electric field causing the maximum diameter of the aqueous droplet to increase, thereby creating an increased maximum diameter; and
maintaining the increased maximum diameter in the absence of the electric field after the first time,
whereby the aqueous droplet remains in the first place on the surface of the second layer of hydrophobic material and does not drift from the first place during the entire method of pinning the aqueous droplet,
 wherein the aqueous droplet contains a surfactant.

the microfluidic device comprising
a top plate including a top substrate and a first layer of hydrophobic material applied to a surface of the top substrate, a continuous conductor 
a bottom plate comprising a bottom substrate, a plurality of electrodes, a second layer of hydrophobic material applied over the plurality of electrodes, and
a gap between the first and second layers of hydrophobic material,
the method comprising:
introducing the aqueous droplet into the gap, the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface; and
applying an electric field of a first polarity to the aqueous droplet during a first time at a first place on a surface of the second layer of hydrophobic material, thereby causing the maximum diameter to increase to establish an increased maximum diameter and




maintain the increased maximum diameter in the absence of the electric field after the first time,
whereby the aqueous droplet remains in the first place on the surface of the second layer of hydrophobic material and does not drift from the first place during the entire method of pinning the aqueous droplet.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 11-15, 18-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi et al. (US-20160199832-A1, Jul. 14, 2016), in view of Kim et al. (US-20200298238-A1, Sep. 24, 2020, filed Jul. 19, 2018).  Jamshidi et al., in view of Kim et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim language is in bold-faced font.
Jamshidi et al. discloses “the method” to be, when the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold (i.e., the disclosed “to pin”) the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface” (see Jamshidi et al. [00257]-[0260], emphasis added).
Jamshidi et al. discloses “the entire method of pinning the aqueous droplet” is the portion of “the method” where the aqueous droplet is pinned, i.e. “to hold (i.e., the disclosed “to pin”) the droplet in contact with the hydrophilic surface for a predetermined period of time
Jamshidi et al. discloses the hydrophilic region (122) is a variegated-hydrophilic region with a hydrophobic layer having hydrophilic “nanowells” (see Jamshidi et al. Title, [0160], Figures 35A-D, [00137], [0060], and [0065]).
Regarding Claims 1-3 and 6-7 – Jamshidi et al. discloses a microfluidic device (Figures 35A-D, [0042], and [0137]-[0145], item is droplet actuator 100) comprising:
(a)	a plate (plate includes bottom substrate 110, droplet operation electrodes 118a-e and 3510, and first layer of hydrophobic material includes “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18; and first layer of hydrophobic material includes continuous hydrophobic portion of variegated-hydrophilic region 122, such as a hydrophobic layer with hydrophilic “nanowells,” see [00137], Title, [0160], [0060], and [0065]) comprising a substrate (bottom substrate 110), a plurality of electrodes (droplet operation electrodes 118a-e), and a first layer of hydrophobic material (first layer of hydrophobic material includes “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18; and first layer of hydrophobic material includes continuous hydrophobic portion of variegated-hydrophilic region 122, such as a hydrophobic layer with hydrophilic “nanowells,” see [00137], Title, [0160], [0060], and [0065]) applied over the plurality of electrodes, as disclosed at [0139], lines 14-18, and in Figures 35A-D for continuous hydrophobic portion of variegated-hydrophilic region 122 (see Title, [0160], Figures 35A-D, [00137], [0060], and [0065]);
(b)	a processing unit (processing unit is part of controller, disclosed at [0235], particularly “processing capabilities” of lines 11-14, Fig. 54, and [0245]-[0246]) operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device, when the “the program code” is “loaded onto a computer . . . to cause a series of operational steps to be performed to produce a processor/computer implemented process,” including pinning an aqueous droplet when the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces” and “to control the electrodes to hold (i.e., pin) the droplet in contact with the hydrophilic surface for a predetermined period of time,” and then “to control the electrodes to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface” (see [0245]-[0246], [0257]-[0260], [0160], and [0060]); and
(c)	a controller (controller, disclosed at [00235], Fig. 54, and [00245]-[00246]) operably connected to a power source, the processing unit, and the plurality of electrodes as disclosed in Fig. 54 and at [0235], where the controller is operably connected to a power source, i.e. the controller is “electrically coupled”; the controller is operably connected to the process unit since the controller is a “data processing apparatus” with “processing capabilities, such as storing, interpreting, and/or executing software instructions”; and the controller is operably connected to the electrodes since the controller is operably connected to droplet actuator 5405 such that “controller 5430 controls droplet manipulation by activating/deactivating electrodes,”
wherein the method of pinning the aqueous droplet performed by the processing unit, as taught by Jamshidi et al., in view of Kim et al., comprises:
applying an electric field of a first polarity to the aqueous droplet located at a first place on the surface of the first layer of hydrophobic material during a first time and having a first contact angle (first contact angle is initial contact angle during holding method, i.e. pinning method), since the first time is just after the aqueous droplet has located at the first place (on the variegated-hydrophilic surface) to effect the “holding” method, i.e. pinning method (see Jamshidi et al. [00257]-[0260], [0160], and [0060], emphasis added, where the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold (i.e., the disclosed “to pin”) the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface”),
then the electric field is removed, i.e. absent, as taught by Kim et al. (see Kim et al. [0006], lines 7-9 and 19-25), in order to minimize damage to the hydrophobic surface, since “the to cause the aqueous droplet to maintain a second contact angle (second contact angle after the first contact angle in time, the first contact angle being the initial contact angle during holding method, i.e. pinning method) in the absence of the electric field after the first time, since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. [0006], lines 7-9), are inherently re-dispersed by entropy when the electric field is removed, i.e., absent causing the shape of the hydrophilic aqueous drop to flatten, in order to increase its interaction with the variegated-hydrophilic surface, i.e. causing the decreased second contact angle, relative to the first,
whereby the aqueous droplet remains in the first place on the surface of the first layer of hydrophobic material and does not drift from the first place during the entire method of pinning the aqueous droplet, because the aqueous droplet is being held, i.e. pinned, at the first place to effect the “holding” method, i.e. pinning method, as taught by Jamshidi et al. at [00257]-[0260], [0160], and [0060], emphasis added, where the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface,”
wherein the aqueous droplet contains a surfactant (surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired, see Jamshidi et al. [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”) and
the second contact angle (second contact angle after the first contact angle in time, the first contact angle being the initial contact angle during holding method, i.e. pinning method) is less than the first contact angle (first contact angle is initial contact angle during holding method, i.e. pinning method), since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. [0006], lines 7-9), are inherently re-dispersed by entropy when the electric field is removed, causing the shape of the hydrophilic aqueous drop to flatten, in order to increase its interaction with the variegated-hydrophilic surface, i.e. causing the second contact angle to be less than the first contact angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Jamshidi et al. hydrophilic region (122) as a variegated-hydrophilic region with a hydrophobic layer having hydrophilic “nanowells” (see Jamshidi et al. Title, [0160], Figures 35A-D, [00137], [0060], and [0065]), since Jamshidi et al. states at [0160] that, “A variegated-hydrophilic surface can be used in place of the hydrophilic regions in the methods and apparatus set forth herein, for example, in regard to FIGS. 1A through 36” because of various “benefits.”
The TWEEN® 20 surfactant that Jamshidi et al. uses is a surfactant molecule that is mobile in response to the electrical field because the “TWEEN® 20,” is used at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired (see Jamshidi et al. [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”).  Moreover, the “TWEEN® 20” surfactant has charges for the disclosed electric field to interact with because, the “TWEEN® 20” surfactant “is a polyoxyethylene sorbitol ester, with a calculated molecular weight of 1,225 daltons, assuming 20 ethylene oxide units, 1 sorbitol, and 1 lauric acid as the primary fatty acid” (see Sigma-Aldrich, “TWEEN® 20 Product Information,” in Conclusion section below).  The charges are located at the oxygen atoms in the carboxyl, hydroxyl, and ester groups. 
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Jamshidi et al. microfluidic device with
a processing unit operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device (see Rejection for Claim 1 above),

where, after the initial “first time,” the electric field is removed, as taught by Kim et al. (see Kim et al. [0006], lines 7-9 and 19-25), since this minimizes damage to the electrode’s hydrophobic surface, because “the most typical failure mechanism of EWOD devices is the electrolysis of the liquid during EWOD actuation. The electrolysis is known to damage (e.g., peeling off) the hydrophobic topcoat, most often destroying the EWOD device permanently” (see Kim et al. [0004], lines 15-22) – and when the electric field is removed, i.e. made absent, this serves 
to cause the aqueous droplet to maintain a second contact angle (second contact angle after the first contact angle in time, the first contact angle being the initial contact angle during holding method, i.e. pinning method, before the electric field is removed) in the absence of the electric field after the first time,

since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. [0006], lines 7-9), are inherently re-dispersed by entropy when the electric field is removed – causing the shape of the hydrophilic aqueous drop to flatten, in order to increase its interaction with (to wet) the variegated-hydrophilic surface it is held on, i.e. pinned on, during the “designated reaction” within the hydrophilic aqueous drop (see Jamshidi et al. [00260], [0160], and [0060]), the flattening causing the decreased second contact angle after the first time, which is then maintained in the absence of the electric field.
Additional Disclosures Include:
Claim 2 – The Combination discloses the microfluidic device of Claim 1, wherein the first contact angle is greater than or equal to 90 degrees and the second contact angle is less than 90 degrees, when the hydrophobic region is a “hydrophobic fluoropolymer” with a contact angle of greater than 90 degrees (see [00248]-[00250], particularly [00249], and [00166], particularly lines 7-8), and the hydrophilic region is a variegated hydrophilic-hydrophobic region with contact angles ranging from ~10º to ~90º (see Pages 22-23, Table 1; and [0060], [0065], and [0158]-[0160], for the term “variegated hydrophilic-hydrophobic regions”).
Claim 3 – The Combination discloses the microfluidic device of Claim 1, wherein the first contact angle is greater than or equal to 90 degrees and the second contact angle is less than 75 degrees.
Claim 6 – The Combination discloses the microfluidic device of Claim 1, wherein the surfactant is a non-ionic surfactant, since the surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired (see [0007], lines 10-13).  The “TWEEN® 20” surfactant “is a nonionic detergent widely used in biochemical applications” (see Sigma-Aldrich, “TWEEN® 20 Product Information,” in Conclusion section below).
Claim 7 – The Combination discloses the microfluidic device of Claim 1, wherein the surfactant comprises polyethylene oxide, since the surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired (see [0007], lines 10-13).  The “TWEEN® 20” surfactant “is a polyoxyethylene sorbitol ester, with a calculated molecular weight of 1,225 daltons, assuming 20 ethylene oxide units, 1 sorbitol, and 1 lauric acid as the primary fatty acid” (see Sigma-Aldrich, “TWEEN® 20 Product Information,” in Conclusion section below). 
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 8 and 11-12 – A microfluidic device (Figures 35A-D, [0042], and [0137]-[0145], item is droplet actuator 100) comprising:
(a)	a top plate (top plate includes top substrate 112, first layer of hydrophobic material, i.e. “hydrophobic layer . . . not shown,” [0140], lines 2-5, and top continuous conductor, i.e. ground reference plane or electrode 3412) comprising: a top substrate (top substrate 112), a first layer of hydrophobic material (first layer of hydrophobic material is “hydrophobic layer . . . not shown,” [0140], lines 2-5) applied to a surface of the top substrate as disclosed at [0140], lines 2-5, and a top continuous conductor (top continuous conductor is ground reference plane or electrode 3412) between the first layer of hydrophobic material and the top substrate, as disclosed at [0140], lines 2-5;
(b)	a bottom plate (bottom plate includes bottom substrate 110, droplet operation electrodes 118a-e and 3510, and second layer of hydrophobic material includes “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18; and second layer of hydrophobic material includes continuous hydrophobic portion of variegated-hydrophilic comprising a bottom substrate (bottom substrate 110), a plurality of electrodes (droplet operation electrodes 118a-e and 3510) and a second layer of hydrophobic material (second layer of hydrophobic material includes “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18; and second layer of hydrophobic material includes continuous hydrophobic portion of variegated-hydrophilic region 122, such as a hydrophobic layer with hydrophilic “nanowells,” see [00137], Title, [0160], and [0060]) applied over the plurality of electrodes, as disclosed at [0139], lines 14-18;
(c)	a processing unit (processing unit is part of controller, disclosed at [0235], particularly “processing capabilities” of lines 11-14, Fig. 54, and [0245]-[0246]) operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device, when the “the program code” is “loaded onto a computer . . . to cause a series of operational steps to be performed to produce a processor/computer implemented process,” including pinning an aqueous droplet when the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces” and “to control the electrodes to hold (i.e., the disclosed “to pin”) the droplet in contact with the hydrophilic surface for a predetermined period of time,” and then “to control the electrodes to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface” (see [0245]-[0246], [0257]-[0260], [0160], and [0060]); and
(d)	a controller (controller, disclosed at [00235], Fig. 54, and [00245]-[00246]) operably connected to a power source, the processing unit, and the plurality of electrodes, as disclosed in Fig. 54 and at [0235], where the controller is operably connected to a power source, i.e. the controller is “electrically coupled”; the controller is operably connected to the process unit since the controller is a “data processing apparatus” with “processing capabilities, such as storing, interpreting, and/or executing software instructions”; and the controller is operably connected to the electrodes since the ,”
wherein the method of pinning the aqueous droplet performed by the processing unit, as taught by Jamshidi et al., in view of Kim et al., comprises:
applying an electric field of a first polarity to the aqueous droplet located at a first place on a surface of the second layer of hydrophobic material and in a gap (droplet operations gap 114) between the first and second layers of hydrophobic material during a first time, since the first time is just after the aqueous droplet has located at the first place (on the variegated-hydrophilic surface) to effect the “holding” method, i.e. pinning method (see Jamshidi et al. [00257]-[0260], and [0160], emphasis added, where the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold (i.e., the disclosed “to pin”) the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface”),
then the electric field is removed, i.e. absent, as taught by Kim et al., (see Kim et al. [0006], lines 7-9 and 19-25), in order to minimize damage to the hydrophobic surface, since “the most typical failure mechanism of EWOD devices is the electrolysis of the liquid during EWOD actuation. The electrolysis is known to damage (e.g., peeling off) the hydrophobic topcoat, most often destroying the EWOD device permanently” (see Kim et al. [0004], lines 15-22) the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface, the electric field removal causing the maximum diameter of the aqueous droplet to increase, thereby creating an increased maximum diameter; and maintaining the increased maximum diameter in the absence of the electric field after the first time (the first time is just after the aqueous droplet is initially pinned to the first place, i.e. variegated-hydrophilic region, and before the electric field is removed), since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. ,
whereby the aqueous droplet remains in the first place on the surface of the second layer of hydrophobic material and does not drift from the first place during the entire method of pinning the aqueous droplet, because the aqueous droplet is being held, i.e. pinned, at the first place to effect the “holding” method, i.e. pinning method, as taught by Jamshidi et al. at [00257]-[0260], [0160], and [0060], where the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface,”
 wherein the aqueous droplet contains a surfactant (surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired, see Jamshidi et al. [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Jamshidi et al. hydrophilic region (122) as a variegated-hydrophilic region with a hydrophobic layer having hydrophilic “nanowells” (see Jamshidi et al. Title, [0160], Figures 35A-D, [00137], [0060], and [0065]), since Jamshidi et al. states at [0160] that, “A variegated-hydrophilic surface can be used in place of the hydrophilic regions in the methods and apparatus set forth herein, for example, in regard to FIGS. 1A through 36” because of various “benefits.”
The TWEEN® 20 surfactant that Jamshidi et al. uses is a surfactant molecule that is mobile in response to the electrical field because the “TWEEN® 20,” is used at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired (see Jamshidi et al. [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”).  Moreover, the “TWEEN® 20” surfactant has charges for the disclosed electric field to interact with because, the “TWEEN® 20” surfactant “is a polyoxyethylene sorbitol ester, with a calculated molecular weight of 1,225 daltons, assuming 20 ethylene oxide units, 1 sorbitol, and 1 lauric acid as the primary fatty acid” (see Sigma-Aldrich, “TWEEN® 20 Product Information,” in Conclusion section below).  The charges are located at the oxygen atoms in the carboxyl, hydroxyl, and ester groups. 
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Jamshidi et al. microfluidic device with
a processing unit operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device (see Rejection for Claim 8 above),

where, after the initial “first time,” the electric field is removed, as taught by Kim et al. (see Kim et al. [0006], lines 7-9 and 19-25), since this minimizes damage to the electrode’s hydrophobic surface, because “the most typical failure mechanism of EWOD devices is the electrolysis of the liquid during EWOD actuation. The electrolysis is known to damage (e.g., peeling off) the hydrophobic topcoat, most often destroying the EWOD device permanently” (see Kim et al. [0004], lines 15-22) – and when the electric field is removed, i.e. made absent, then 
the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface,
the electric field removal causing the maximum diameter of the aqueous droplet to increase, thereby creating an increased maximum diameter; and maintaining the increased maximum diameter in the absence of the electric field after the first time,

since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. [0006], lines 7-9), are inherently re-dispersed by entropy when the electric field is removed – causing the shape of the hydrophilic aqueous drop to flatten, in order to increase its interaction with (to wet) the variegated-hydrophilic surface it is held on, i.e. pinned on, during the “designated reaction” (see Jamshidi et al. 
Additional Disclosures Include:
Claim 11 – The Combination discloses the microfluidic device of Claim 8, wherein the surfactant is a non-ionic surfactant (see Rejection for Claim 6).
Claim 12 – The Combination discloses the microfluidic device of Claim 8, wherein the surfactant comprises polyethylene oxide (see Rejection for Claim 7).
 The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 13-15 and 18-19 – Jamshidi et al. discloses a method (Figures 35A-D, [0042], and [0137]-[0145], [0257]-[0260], and [0160]) of pinning (“holding” as in, “the controller is configured to control the electrodes to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction," see [0257]-[0260], [0160], and [0060], emphasis added) an aqueous droplet (aqueous droplet 130) containing a surfactant (surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired, see Jamshidi et al. [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”) within a microfluidic device (droplet actuator 100),
the microfluidic device comprising a plate (plate includes bottom substrate 110, droplet operation electrodes 118a-e and 3510, and first layer of hydrophobic material includes “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18; and first layer of hydrophobic material includes continuous hydrophobic portion of variegated-hydrophilic region 122, such as a hydrophobic layer with hydrophilic “nanowells,” see [00137], Title, [0160], [0060], and [0065]) comprising a plurality of electrodes (droplet operation electrodes 118a-e and 3510) and a layer of hydrophobic material (layer of hydrophobic material includes “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18; and layer of hydrophobic material includes continuous hydrophobic portion of variegated-hydrophilic region 122, such as a applied over the plurality of electrodes, as disclosed at [0139], lines 14-18, and in Figures 35A-D for continuous hydrophobic portion of variegated-hydrophilic region 122 (see Title, [0160], Figures 35A-D, [00137], [0060], and [0065]),
the method of pinning an aqueous droplet comprising:
applying an electric field and introducing the aqueous droplet (aqueous droplet 130) to a surface of the layer of hydrophobic material where the hydrophobic material is the hydrophobic layer having hydrophilic “nanowells” in the hydrophilic region 122 which is a variegated-hydrophilic region (see Jamshidi et al. Title, [0160], Figures 35A-D, [00137], [0060], and [0065]), and applying an electric field and introducing the aqueous droplet to variegated-hydrophilic region 122 is disclosed in Figure 35D and at [0145], the aqueous droplet having a first contact angle under the influence of the electric field used “to assist in transporting aqueous droplet 130 onto the surface of hydrophilic region 122,” as disclosed in Figure 35D and at [0145], i.e. the first contact angle is the initial contact angle during the holding method, i.e. pinning method (see Jamshidi et al. [0260] and [0160]); and
applying an electric field of a first polarity to the aqueous droplet for a first time at a first place on the surface of the layer of hydrophobic material, since the first time is just after the aqueous droplet has located at the first place (on the variegated-hydrophilic surface) to effect the “holding” method, i.e. pinning method (see Jamshidi et al. [00257]-[0260], [0160], and [0060], emphasis added, where the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold (i.e., the disclosed “to pin”) the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface”),
then the electric field is removed, i.e. absent, as taught by Kim et al. (see Kim et al. [0006], lines 7-9 and 19-25), in order to minimize damage to the hydrophobic surface, since “the thereby causing the aqueous droplet to maintain a second contact angle (second contact angle after the first contact angle in time, the first contact angle being the initial contact angle during holding method, i.e. pinning method) in the absence of the electric field after the first time, since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. [0006], lines 7-9), are inherently re-dispersed by entropy when the electric field is removed, i.e., absent causing the shape of the hydrophilic aqueous drop to flatten, in order to increase its interaction with (wet) the variegated-hydrophilic surface, i.e. causing the decreased second contact angle, relative to the first contact angle,
whereby the aqueous droplet remains in the first place on the surface of the layer of hydrophobic material and does not drift from the first place during the entire method of pinning the aqueous droplet, because the aqueous droplet is being held, i.e. pinned, at the first place to effect the “holding” method, i.e. pinning method, as taught by Jamshidi et al. at [00257]-[0260], [0160], and [0060], emphasis added, where the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface,” and
wherein the second contact angle (second contact angle after the first contact angle in time, the first contact angle being the initial contact angle during holding method, i.e. pinning method) is less than the first contact angle (first contact angle is initial contact angle during holding method, i.e. pinning method), since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. [0006], lines 7-9), are inherently re-dispersed by entropy when the electric field is removed, causing the shape .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Jamshidi et al. hydrophilic region (122) as a variegated-hydrophilic region with a hydrophobic layer having hydrophilic “nanowells” (see Jamshidi et al. Title, [0160], Figures 35A-D, [00137], [0060], and [0065]), since Jamshidi et al. states at [0160] that, “A variegated-hydrophilic surface can be used in place of the hydrophilic regions in the methods and apparatus set forth herein, for example, in regard to FIGS. 1A through 36” because of various “benefits.”
The TWEEN® 20 surfactant that Jamshidi et al. uses is a surfactant molecule that is mobile in response to the electrical field because the “TWEEN® 20,” is used at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired (see Jamshidi et al. [0007], lines 10-13, and [0218] for aqueous droplet containing a “reagent” with a “detergent solution,” i.e. “surfactant,” where the surfactant is “TWEEN® 20,” used to control “surface tension”).  Moreover, the “TWEEN® 20” surfactant has charges for the disclosed electric field to interact with because, the “TWEEN® 20” surfactant “is a polyoxyethylene sorbitol ester, with a calculated molecular weight of 1,225 daltons, assuming 20 ethylene oxide units, 1 sorbitol, and 1 lauric acid as the primary fatty acid” (see Sigma-Aldrich, “TWEEN® 20 Product Information,” in Conclusion section below).  The charges are located at the oxygen atoms in the carboxyl, hydroxyl, and ester groups.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to use the Jamshidi et al. microfluidic device to perform
the method of pinning an aqueous droplet within the Jamshidi et al. microfluidic device (see Rejection for Claim 13 above),

where, after the initial “first time,” the electric field is removed, as taught by Kim et al. (see Kim et al. [0006], lines 7-9 and 19-25), since this minimizes damage to the electrode’s hydrophobic surface, because “the most typical failure mechanism of EWOD devices is the electrolysis of the liquid during EWOD actuation. The electrolysis is known to damage (e.g., peeling off) the hydrophobic topcoat, most 
this causes the aqueous droplet to maintain a second contact angle in the absence of the electric field after the first time,

since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. [0006], lines 7-9), are inherently re-dispersed by entropy when the electric field is removed – causing the shape of the hydrophilic aqueous drop to flatten, in order to increase its interaction with (to wet) the variegated-hydrophilic surface it is held on, i.e. pinned on, during the “designated reaction” (see Jamshidi et al. [00260], [0160], and [0060), the flattening causing the decreased second contact angle after the first time, which is then maintained in the absence of the electric field.
Additional Disclosures Include:
Claim 14 – The Combination discloses the method of Claim 13, wherein the first contact angle is greater than or equal to 90 degrees and the second contact angle is less than 90 degrees.  (See Rejection for Claim 2)
Claim 15 – The Combination discloses the method of Claim 13, wherein the first contact angle is greater than or equal to 90 degrees and the second contact angle is less than 75 degrees.  (See Rejection for Claim 3)
Claim 18 – The Combination discloses the method of Claim 13, wherein the surfactant is a non-ionic surfactant.  (See Rejection for Claim 6)
Claim 19 – The Combination discloses the method of Claim 13, wherein the surfactant comprises polyethylene oxide.  (See Rejection for Claim 7)
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 20 and 23-24 – Jamshidi et al. discloses a method (Figures 35A-D, [0042], and [0137]-[0145], [0257]-[0260], and [0160]) of pinning (“holding” as in, “the controller is configured to control the electrodes to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction," see [0257]-[0260], [0160], and [0060], emphasis added) an aqueous droplet (aqueous droplet 130) containing a surfactant (surfactant is “TWEEN® 20,” at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired, see Jamshidi et al. within a microfluidic device (droplet actuator 100),
the microfluidic device comprising a top plate (top plate includes top substrate 112, first layer of hydrophobic material, i.e. “hydrophobic layer . . . not shown,” [0140], lines 2-5, and continuous conductor, i.e. ground reference plane or electrode 3412) including a top substrate (top substrate 112) and a first layer of hydrophobic material (first layer of hydrophobic material is “hydrophobic layer . . . not shown,” [0140], lines 2-5) applied to a surface of the top substrate as disclosed at [0140], lines 2-5, a continuous conductor (continuous conductor is ground reference plane or electrode 3412) between the first layer of hydrophobic material and the top substrate, as disclosed at [0140], lines 2-5,
a bottom plate (bottom plate includes bottom substrate 110, droplet operation electrodes 118a-e and 3510, and second layer of hydrophobic material includes “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18; and second layer of hydrophobic material includes continuous hydrophobic portion of variegated-hydrophilic region 122, such as a hydrophobic layer with hydrophilic “nanowells,” see [00137], Title, [0160], and [0060]) comprising a bottom substrate (bottom substrate 110), a plurality of electrodes (droplet operation electrodes 118a-e and 3510), a second layer of hydrophobic material (second layer of hydrophobic material includes “hydrophobic layer . . . not shown,” coating plurality of electrodes, see [0139], lines 14-18; and second layer of hydrophobic material includes continuous hydrophobic portion of variegated-hydrophilic region 122, such as a hydrophobic layer with hydrophilic “nanowells,” see [00137], Title, [0160], and [0060]) applied over the plurality of electrodes, and a gap (droplet operations gap 114) between the first and second layers of hydrophobic material applied over the top and bottom plates (see Rejection for Claim 20 above),
the method comprising:
introducing (i.e., “assisting”) the aqueous droplet (aqueous droplet 130) into the gap above hydrophilic region 122, as disclosed in Figure 35D and at [0145], the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface under the influence of the electric field used “to assist in transporting aqueous droplet 130 onto the surface of hydrophilic region 122,” as disclosed in Figure 35D and at [0145], i.e. the maximum diameter is the initial maximum diameter during the holding method, i.e. pinning method (see Jamshidi et al. [0260] and [0160]); and
applying an electric field of a first polarity to the aqueous droplet during a first time at a first place on a surface of the second layer of hydrophobic material (second layer of hydrophobic material includes continuous hydrophobic portion of variegated-hydrophilic region 122, such as a hydrophobic layer with hydrophilic “nanowells,” see [00137], Title, [0160], and [0060]) since the first time is just after the aqueous droplet has located at the first place (on the variegated-hydrophilic surface) to effect the “holding” method, i.e. pinning method (see Jamshidi et al. [00257]-[0260], [0160], and [0060], emphasis added, where the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold (i.e., the disclosed “to pin”) the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface”,
then the electric field is removed, i.e. absent, as taught by Kim et al. (see Kim et al. [0006], lines 7-9 and 19-25), in order to minimize damage to the hydrophobic surface, since “the most typical failure mechanism of EWOD devices is the electrolysis of the liquid during EWOD actuation. The electrolysis is known to damage (e.g., peeling off) the hydrophobic topcoat, most often destroying the EWOD device permanently” (see Kim et al. [0004], lines 15-22), thereby causing the maximum diameter to increase to establish an increased maximum diameter (increased maximum diameter after initial maximum and maintain the increased maximum diameter in the absence of the electric field after the first time, since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. [0006], lines 7-9), are inherently re-dispersed by entropy when the electric field is removed, i.e., absent causing the shape of the hydrophilic aqueous drop to flatten, in order to increase its interaction with (wet) the variegated-hydrophilic surface, i.e. causing the increased maximum diameter, relative to the initial maximum diameter,
whereby the aqueous droplet remains in the first place on the surface of the second layer of hydrophobic material and does not drift from the first place during the entire method of pinning the aqueous droplet, because the aqueous droplet is being held, i.e. pinned, at the first place to effect the “holding” method, i.e. pinning method, as taught by Jamshidi et al. at [00257]-[0260], [0160], and [0060], emphasis added, where the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Jamshidi et al. hydrophilic region (122) as a variegated-hydrophilic region with a hydrophobic layer having hydrophilic “nanowells” (see Jamshidi et al. Title, [0160], Figures 35A-D, [00137], [0060], and [0065]), since Jamshidi et al. states at [0160] that, “A variegated-hydrophilic surface can be used in place of the hydrophilic regions in the methods and apparatus set forth herein, for example, in regard to FIGS. 1A through 36” because of various “benefits.”
The TWEEN® 20 surfactant that Jamshidi et al. uses is a surfactant molecule that is mobile in response to the electrical field because the “TWEEN® 20,” is used at a “selected concentration” to “permit both robust electrowetting and sufficient dewetting,” i.e. to permit both pinning and unpinning the aqueous droplet at the electrode as desired (see Jamshidi et al. [0007], lines 10-13, and [0218] for aqueous droplet 
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to use the Jamshidi et al. microfluidic device to perform
the method of pinning an aqueous droplet within the microfluidic device (see Rejection for Claim 20 above),

where, after the initial “first time,” the electric field is removed, as taught by Kim et al. (see Kim et al. [0006], lines 7-9 and 19-25), since this minimizes damage to the electrode’s hydrophobic surface, because “the most typical failure mechanism of EWOD devices is the electrolysis of the liquid during EWOD actuation. The electrolysis is known to damage (e.g., peeling off) the hydrophobic topcoat, most often destroying the EWOD device permanently” (see Kim et al. [0004], lines 15-22) – and when the electric field is removed, i.e. made absent,
the aqueous droplet having a maximum diameter corresponding to a longest straight line segment between two points on the aqueous droplet surface . . . 
the absent electric field causing the maximum diameter to increase to establish an increased maximum diameter and maintain the increased maximum diameter in the absence of the electric field after the first time,

since “the surfactant molecules that are mobile in response to the electrical field” (see Kim et al. [0006], lines 7-9), are inherently re-dispersed by entropy when the electric field is removed – causing the shape of the hydrophilic aqueous drop to flatten, in order to increase its interaction with (to wet) the variegated-hydrophilic surface it is held on, i.e. pinned on, during the “designated reaction” (see Jamshidi et al. [00260], [0160], and [0060]), the flattening causing the increased maximum diameter after the first time, which is maintained in the absence of the electric field.
Claim 23 – The Combination discloses the method of Claim 20, wherein the surfactant is a non-ionic surfactant.
Claim 24 – The Combination discloses the method of Claim 20, wherein the surfactant comprises polyethylene oxide.  (See Rejection for Claim 7)

Claims 4, 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi et al., in view of Kim et al., as applied to Claims 1, 8, 13, and 20 above, in further view of Crane et al. (US-8858772-B2, Oct. 14, 2014).  Jamshidi et al., in view of Kim et al., are hereinafter known as the Combination.
As stated above in the Rejections for Claims 1, 8, 13, and 20, Jamshidi et al. discloses “the method” to be, when the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold (i.e., the disclosed “to pin”) the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface” (see Jamshidi et al. [0257]-[0260], emphasis added).
Jamshidi et al. discloses “the entire method of pinning the aqueous droplet” is the portion of “the method” where the aqueous droplet is pinned, i.e. “to hold (i.e., the disclosed “to pin”) the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction” (see above paragraph).
Jamshidi et al. discloses the hydrophilic region (122) is a variegated-hydrophilic region with a hydrophobic layer having hydrophilic “nanowells” (see Jamshidi et al. Title, [0160], Figures 35A-D, [0137], [0060], and [0065]).
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claim 4 – The Combination discloses the microfluidic device of Claim 1, but does not teach wherein the first polarity is negative.  However, the Combination discloses the microfluidic device, i.e. drop actuator, transports aqueous droplets via electrowetting.  (See Jamshidi et al. Figures 35A-D, [0042], and Page 42, Claims 58 and 65)
Also, regarding Claim 5 – The Combination discloses the microfluidic device of Claim 1, but does not teach wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet for a second time causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle.  However, in the Rejection for Claim 1 above, the Combination discloses:
a processing unit (processing unit is part of controller, disclosed by Jamshidi et al. at [00235], particularly “processing capabilities” of lines 11-14, Fig. 54, and [00245]-[00246]) operably programmed to perform a method of pinning an aqueous droplet within the microfluidic device . . . ,
applying an electric field of a first polarity to the aqueous droplet located at a first place on the surface of the first layer of hydrophobic material during a first time and having a first contact angle,
then the electric field is turned off, to cause the aqueous droplet to maintain a second contact angle in the absence of the electric field after the first time,
whereby the aqueous droplet remains in the first place on the surface of the first layer of hydrophobic material and does not drift from the first place during the entire method of pinning the aqueous droplet, because the aqueous droplet is being held, i.e. pinned, at the first place to effect the “pinning” method, i.e. “holding” method, as taught by the Combination (see Jamshidi et al. at [00257]-[0260]), where the “controller . . . is configured to control the electrodes to transport the droplet onto the hydrophilic surface from at least one of the hydrophobic surfaces . . . to hold the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out a designated reaction . . . [and] to transport the droplet onto at least one of the hydrophobic surfaces from the hydrophilic surface,”
wherein the aqueous droplet contains a surfactant . . . .

(See Rejection for Claim 1 above)

Like Jamshidi et al., Crane et al. discloses a microfluidic device which transports aqueous droplets via electrowetting (see Crane et al. Title, Abstract, Figure 5, and 3:19-21). (See Jamshidi et al. Figures 35A-D, [0042], and Page 42, Claims 58 and 65)  Crane et al. further teaches, in Figure 5, “A novel electrowetting system for the smooth continuous movement of a droplet across a single circuit using a continuous applied voltage regardless of polarity,” where when “the voltage polarity is reversed, the direction of actuation will reverse as well” (see Crane et al. Abstract).
When the electrowetting system taught by Crane et al. is incorporated into the Combination’s microfluidic device and the Combination runs the method steps when the droplet is in contact with the hydrophilic or variegated-hydrophilic surface:
controlling the electrodes to transport a droplet using electrowetting-mediated droplet operations through the droplet-operations gap along the hydrophobic surfaces to a select position, wherein the droplet is in contact with the hydrophilic or variegated-hydrophilic surface when the droplet in a select position (see Jamshidi et al. Page 42, Claims 58 and 65),

the controller is configured to control the electrodes to hold the droplet in contact with the hydrophilic surface or variegated-hydrophilic surface for a predetermined period of time to carry out a designated reaction (see Jamshidi et al. [0258]-[0260] and [0160]),

controlling the electrodes to transport the droplet includes transporting the droplet away from the hydrophilic or variegated-hydrophilic surface (see Jamshidi et al. Page 42, Claims 58 and 65),

then the Combination, in view of Crane et al., disclose:
Claim 4 – wherein the first polarity is negative (or positive), when the aqueous droplet has been transported on to variegated-hydrophilic region 122, from the hydrophobic region at electrode 3510 over electrode 18C, disclosed in Jamshidi et al. Figure 35D (see Jamshidi et al. [0042], [00259]-[00260], and [0160]),
Claim 5 – wherein the processing unit is further operably programmed to transport the aqueous droplet from variegated-hydrophilic region 122 back to the same hydrophobic region at electrode 3510 over electrode 18C (see Jamshidi et al. Page 42, Claims 58 and 65) and to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet, as taught by Crane et al., in order to transport the aqueous droplet reversibly from variegated-hydrophilic region 122 back to electrode 18C, for a second time (second time is after “the predetermined time to carry out the designated reaction, see Jamshidi et al. [0258]-[0260]) causing the aqueous droplet to maintain a third contact angle (third contact angle is between the aqueous droplet and the variegated-hydrophilic surface, after "the predetermined time to carry out the designated reaction," see Jamshidi et al. [0260], after the electric field is on to return the aqueous droplet to the hydrophobic region, and before the aqueous droplet is transported from the variegated-hydrophilic region back to the hydrophobic region, i.e. electrode 18C, see Figure 35C)  (second contact angle is between aqueous droplet and the variegated-hydrophilic surface, after the electric field is turned off, and before or during “the predetermined time to carry out the designated reaction, see Jamshidi et al. [0260]), to cause the hydrophilic aqueous droplet to dewet from the variegated-hydrophilic surface under the influence of the electric field, before reversibly transporting back to the hydrophobic region it came from.

Claim 9 – wherein the first polarity is negative.  (See Rejection for Claim 4 above)
Claim 10 – 
wherein the processing unit is programmed to apply an electric field of a second polarity opposite to the first polarity during a second time to the aqueous droplet, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase), thereby creating a decreased maximum diameter; and
maintaining the decreased maximum diameter , to cause the hydrophilic aqueous droplet to dewet from the variegated-hydrophilic surface under the influence of the electric field, before reversibly transporting back to the same hydrophobic region it came from, and after holding, i.e. pinning, “the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out the designated reaction” (see Jamshidi et al. [0260], [0160], and [0060], emphasis added),
because the hydrophilicity of the aqueous droplet expands the aqueous droplet’s association with hydrophilic surfaces (i.e., decreases its contact angle, increases its maximum diameter) relative to hydrophobic surfaces – or, equivalently, the hydrophilicity of the aqueous droplet contracts the aqueous droplet’s association with hydrophobic surfaces (i.e., increases its contact angle, decreases its maximum diameter) relative to hydrophilic surfaces.
(See Rejection for Claim 4 above, where the Rejection for similar Claim 5 is discussed)
In a similar manner, the Combination, in view of Crane et al., disclose Claims 16 and 17, directed to a method:
Claim 16 – wherein the first polarity is negative.  (See Rejection for Claim 4 above)
Claim 17 – applying an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time causing the aqueous droplet to maintain a third contact angle   (See Rejection for Claim 4 above, where the Rejection for similar Claim 5 is discussed)
In a similar manner, the Combination, in view of Crane et al. disclose Claims 21 and 22, directed to a method:
Claim 21 – wherein the first polarity is negative.  (See Rejection for Claim 4 above)
Claim 22 –
wherein the microfluidic device includes a controller and
the controller is configured to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase) to establish a decreased maximum diameter, and
maintain the decreased maximum diameter , to cause the hydrophilic aqueous droplet to dewet from the variegated-hydrophilic surface under the influence of the electric field, before reversibly transporting back to the same hydrophobic region it came from, and after holding, i.e. pinning, “the droplet in contact with the hydrophilic surface for a predetermined period of time to carry out the designated reaction” (see Jamshidi et al. [0260], [0160], and [0060], emphasis added),
because the hydrophilicity of the aqueous droplet expands the aqueous droplet’s association with hydrophilic surfaces (i.e., decreases its contact angle, increases its maximum diameter) relative to hydrophobic surfaces – or, equivalently, the hydrophilicity of the aqueous droplet contracts the aqueous droplet’s association with hydrophobic surfaces (i.e., increases its contact angle, decreases its maximum diameter) relative to hydrophilic surfaces.
(See Rejection for Claim 4 above, where the Rejection for similar Claim 5 is discussed)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct (or provide) the Combination’s microfluidic device and incorporate the electrowetting system taught by Crane et al. into the Combination’s microfluidic device, so that when the Combination’s method is run, the Combination’s method can use electrowetting to transport an aqueous droplet from the hydrophobic region to the variegated-hydrophilic region at a given polarity, turn off the electrodes to “hold” the aqueous droplet in the variegated-hydrophilic region, run the “designated reaction,” and, after the “designated reaction,” transport the aqueous droplet from the variegated-hydrophilic region back to the hydrophobic region by reversing the given polarity, as taught by Crane et al., (see Jamshidi et al. [0257]-[0260], [0160], and [0060]), such that Jamshidi et al., in view of Crane et al., disclose:
Claim 4 – wherein the first polarity is negative,
Claim 5 – wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet causing the aqueous droplet to maintain a third contact angle 
(See Rejection for Claims 4 and 5 above)
Claim 9 – wherein the first polarity is negative.
Claim 10 – 
wherein the processing unit is programmed to apply an electric field of a second polarity opposite to the first polarity during a second time to the aqueous droplet, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase), thereby creating a decreased maximum diameter; and
maintaining the decreased maximum diameter 
(See Rejection for Claims 9 and 10 above)

Claim 16 – wherein the first polarity is negative.
Claim 17 – applying an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time causing the aqueous droplet to maintain a third contact angle 
(See Rejection for Claims 16 and 17 above)

Claim 21 – wherein the first polarity is negative.
Claim 22 –
wherein the microfluidic device includes a controller and
the controller is configured to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase) to establish a decreased maximum diameter, and
maintain the decreased maximum diameter 


since Crane et al. states in the Abstract, that such an electrowetting system provides “for the smooth continuous movement of a droplet across a single circuit using a continuous applied voltage regardless of polarity . . . [and when] the voltage polarity is reversed, the direction of actuation will reverse as well.”  The “single circuit” is “a much simpler design” relative to the prior art – and “allows for continuous motion (rather than in small discrete steps as in the prior art)” (see Crane et al. 4:10-19; and 1:54-67).

Claims 5, 10, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi et al., in view of Kim et al., as applied to Claims 1, 8, 13, and 20 above, in further view of Crane et al., in further view of Bauer (US-9248450-B2, Feb. 2, 2016).  Jamshidi et al., in view of Kim et al., are hereinafter known as the Combination.  Jamshidi et al., in view of Kim et al., in view of Crane et al., are hereinafter known as Combination II.
The claim is directed to a device.  The claim language is in bold-faced font.
Regarding Claim 5 – The Combination discloses the microfluidic device of Claim 1.  The Combination, in view of Crane et al. (see Rejection for Claim 4 above, where part of the Rejection for Claim 5 was also addressed), disclose:
Claim 5 – wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet causing the aqueous droplet to maintain a third contact angle 

Combination II (Jamshidi et al., in view of Kim et al., in view of Crane et al.), in further view of Bauer, disclose:
Claim 5 – wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle.
 
Details follow.
While Combination II discloses one instance of “in the absence of an electric field” during “the entire method of pinning” (see Rejection for Claim 1 and Rejection for Claim 4), Combination II does not disclose multiple instances, i.e. 
Claim 5 – wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle,

However, Combination II does disclose “mixing” or “agitating” of the aqueous droplet (see Jamshidi et al. [0009], particularly lines 6-9 and 29-32).
Like Combination II, Bauer discloses a microfluidic device which transports aqueous droplets via electrowetting (see Bauer 1:49-58, 2:15-19, Figures 15A-B and 9:31-33, and 24:20-41). (See Jamshidi et al. Figures 35A-D, [0042], and Page 42, Claims 58 and 65)  Bauer further teaches, “An example of a mixing method” where, “By repeatedly activating and deactivating sample dispensing electrodes 1520, e.g., pulsing the sample fluid, efficient mixing of sample fluid 1524 occurs” (see Bauer Figures 15A-B and 9:31-33, and 24:20-41).
When Combination II – “during the reaction . . .” when the aqueous droplet is held, i.e. pinned, in the variegated-hydrophilic region – agitates or mixes the aqueous droplet, as taught by Bauer, then Combination II, in view of Bauer, disclose:
Claim 5 – wherein the processing unit is further operably programmed to transport the aqueous droplet from variegated-hydrophilic region 122 back to the same hydrophobic region at electrode 3510 over electrode 18C (see Jamshidi et al. Page 42, Claims 58 and 65) and to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet, as taught by Crane et al., in order to transport the aqueous droplet reversibly from variegated-hydrophilic region 122 back to electrode 18C, for a second time (second time is after “the predetermined time to carry out the designated reaction,” see Jamshidi et al. [0258]-[0260]) causing the aqueous droplet to maintain a third contact angle (third contact angle is between the aqueous droplet and the variegated-hydrophilic surface, after "the predetermined time to carry out the designated reaction," see Jamshidi et al. [0260], after the electric field is on to return the aqueous droplet to the hydrophobic region, and before the aqueous droplet is transported from the variegated-hydrophilic region back to the hydrophobic region, i.e. electrode 18C, see Figure 35C) in the absence of an electric field after the first and second times (the absence of an , and the third contact angle is greater than the second contact angle (second contact angle is between the aqueous droplet and the variegated-hydrophilic surface, after the electric field is turned off, and before or during “the predetermined time to carry out the designated reaction,” see Jamshidi et al. [0260]), to cause the hydrophilic aqueous droplet to dewet from the variegated-hydrophilic surface under the influence of the electric field and reversibly transport back to the hydrophobic region.
In a similar manner, Combination II, in view of Kim et al., disclose Claims 10, 17, and 22, directed to a device, a method, and a method, respectively:
Claim 10 – 
wherein the processing unit is programmed to apply an electric field of a second polarity opposite to the first polarity during a second time to the aqueous droplet, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase), thereby creating a decreased maximum diameter; and
maintaining the decreased maximum diameter in the absence of the electric field after the first and second times.
(Limitations not in bold-faced font, are already disclosed by Combination II, as shown above)

Claim 17 – applying an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle.
(Limitations not in bold-faced font, are already disclosed by Combination II, as shown above)

Claim 22 –
wherein the microfluidic device includes a controller and
the controller is configured to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase) to establish a decreased maximum diameter, and
maintain the decreased maximum diameter in the absence of the electric field after the first and second times.
(Limitations not in bold-faced font, are already disclosed by Combination II, as shown above)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct (or provide) Combination II’s microfluidic device and – during "the predetermined time to carry out the designated reaction," when the aqueous droplet is being held, i.e. 
Claim 5 – wherein the processing unit is further operably programmed to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle (see above paragraph),

Claim 10 – 
wherein the processing unit is programmed to apply an electric field of a second polarity opposite to the first polarity during a second time to the aqueous droplet, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase), thereby creating a decreased maximum diameter; and
maintaining the decreased maximum diameter in the absence of the electric field after the first and second times (see above paragraph),

Claim 17 – applying an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time causing the aqueous droplet to maintain a third contact angle in the absence of an electric field after the first and second times, and the third contact angle is greater than the second contact angle (see above paragraph),

Claim 22 –
wherein the microfluidic device includes a controller and
the controller is configured to apply an electric field of a second polarity opposite to the first polarity to the aqueous droplet during a second time, thereby causing the maximum diameter of the aqueous droplet to decrease (equivalent to causing the contact angle to increase) to establish a decreased maximum diameter, and
maintain the decreased maximum diameter in the absence of the electric field after the first and second times (see above paragraph),

since Bauer states that, “By repeatedly activating and deactivating sample dispensing electrodes 1520, e.g., pulsing the sample fluid, efficient mixing of sample fluid 1524 occurs” (see Bauer Figures 15A-B and 24:38-41, emphasis added) – and this efficient mixing would be useful to Combination II during the “the predetermined time to carry out the designated reaction” when the aqueous droplet is being pinned, i.e. held (see Jamshidi et al. [0260]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Sigma-Aldrich (“TWEEN® 20 Product Information,” Aug. 2005, accessed on the Internet at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/ docs/Sigma/Product_lnformation_Sheet/1/p5927pis.pdf on Nov. 18, 2020, 2 pages) –
A related application follows.
B).	Paolini et al. (US-20200347840-A1, Nov. 5, 2020) – Publication of U.S. Application Serial No. 16/855,381.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        9/19/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779